—In an action to recover damages *444for personal injuries, the defendants 4410 Restaurant Corporation a/k/a Whispers Bar, Winston Arthurs, Desmond A. Reid, Haward Hew, Orville Arthurs, Wendell Cole, Barry Arthurs, and Sharon La Beach appeal from an order of the Supreme Court, Kings County (Bellard, J.), dated May 7, 1997, which denied their application to vacate their default in answering a calendar call and the resulting determination ordering a trial on damages.
Ordered that the order is affirmed, with costs.
In order to vacate their default, the appellants were required to demonstrate a reasonable excuse for their failure to appear at the April 24, 1997, calendar call and a meritorious defense (see, CPLR 5015 [a]; Wood v Martins, 232 AD2d 407). Because the appellants failed to establish either, the Supreme Court did not improvidently exercise its discretion in denying their application to vacate their default. Mangano, P. J., Copertino, Joy, Florio and Luciano, JJ., concur.